Citation Nr: 1733503	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-28 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for Ehlers-Danlos syndrome

2. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to Ehlers-Danlos syndrome.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1981 to January 1986.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In March 2014, the Veteran testified at a travel Board hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's VBMS file.  The Board notified the Veteran by letter that the Veterans Law Judge who had conducted the March 2014 hearing was no longer employed at the Board. This notice provided him with 30 days to elect to have another hearing. The Veteran did not respond with a request for a further hearing.

The Board remanded the case for further development in October 2015.   That development has been completed and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claims in October 2015 to obtain an opinion as to the nature and etiology of the Veteran's Ehlers-Danlos syndrome.  In September 2016, a VA addendum opinion in regard to the Veteran's Ehlers-Danlos syndrome was provided.  In November 2016, a VA addendum opinion was provided in regard to the nature and etiology of the Veteran's acquired psychiatric disorder.  Additionally, following the October 2015 remand, several of the Veteran's service treatment records were added to the claims file.  

In December 2016, the RO issued a Supplemental Statement of the Case (SSOC), which denied service connection for each of the issues on appeal.  However, the SSOC did not address any of the above mentioned evidence, nor is there any indication that the RO determined that this evidence was duplicative of evidence previously discussed in the June 2013 Statement of the Case, or that it was not relevant.  As a result, the Board finds that the December 2016 SSOC does not comply with requirements set forth under 38 C.F.R. §§ 19.37 and 19.38.   Thus, a remand is necessary for the issuance of an SSOC that complies with the aforementioned regulations.   

Accordingly, the case is REMANDED for the following action:

In accordance with 38 C.F.R. § 19.37, the Veteran and, if applicable, his representative should be provided an SSOC regarding each claim on appeal, which considers all pertinent evidence, including the September 2016 and November 2016 VA addendum opinions.  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







